62 S.E.2d 52 (1950)
232 N.C. 731
STATE
v.
JAMIESON.
No. 578.
Supreme Court of North Carolina.
November 29, 1950.
Harry McMullan, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
Elbert E. Foster, J. F. Flowers, Charlotte, for defendant appellant.
PER CURIAM.
Defendant, having entered plea of nolo contendere to the charge against him, finds himself in like situation to that of defendant in State v. Shepherd, 230 N.C. 605, 55 S.E.2d 79. His plea, for purposes of judgment and disposition, has the same effect as a plea of guilty. Hence as in the Shepherd case the judgment must be, and it is
Affirmed.
JOHNSON, J. Took no part in the consideration or decision of this case.